DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  Claims 11-20 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 in the reply filed on 07 June 2021 is acknowledged.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 27 November 2019.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 7,910,914) (hereinafter, “Tanaka”).

Re: independent claim 1, Tanaka discloses in figs. 3A-3C a memory structure comprising: a selector device (20) located on surface of a substrate; and a vertical resistive random access memory (ReRAM) stack (15a-15d) embedded in a vertical stack of spaced apart wordline electrodes (144a-144d) and located above the selector device, wherein the vertical ReRAM stack is electrically coupled to the selector device (20) by a patterned metal catalyst (163, col 15 ll. 25, The limitation “patterned metal catalyst” is a product-by-process limitation, see MPEP § 2113.).

Re: claim 2, Tanaka discloses the memory structure of Claim 1, further comprising a dielectric structure (134, 138, 142, 146 in fig. 23B) located below and above each of the spaced apart wordline electrodes (132, 136, 140, 144 in fig. 23B).

Re: claim 5, Tanaka discloses the memory structure of Claim 1, wherein the vertical ReRAM stack comprises a dielectric switching liner (160 in fig. 33A) and a bitline electrode (164 in fig. 36B), wherein the dielectric switching liner is located on a sidewall of the bitline electrode.

Re: claim 6, Tanaka discloses the memory structure of Claim 5, wherein the bitline electrode is cylindrical in shape (fig. 36A-36C).  

Re: claim 7, Tanaka discloses the memory structure of Claim 5, further comprising a bitline contact structure (5 in fig. 1) contacting a surface of the bitline electrode. 

Re: claim 8, Tanaka discloses the memory structure of Claim I, wherein the patterned metal catalyst is composed of a noble metal that catalyzes a metal-assisted chemical etching process (163, col 15 ll. 25, The limitation “patterned metal catalyst” is a product-by-process limitation, see MPEP § 2113.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 7,910,914) (hereinafter, “Tanaka”) in view of Shimabukuro et al. (US 9,911,790) (hereinafter, “Shimabukuro”).
Re: claim 3, Tanaka discloses the memory structure of Claim 2.
Tanaka does not disclose wherein the dielectric structure comprises a dielectric material having a seam located therein.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a seam within the dielectric material for the purpose of reducing capacitive coupling between neighboring word lines as taught by Shimabukuro  (col 20 ll. 16-18). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 7,910,914) (hereinafter, “Tanaka”) in view of Sharangpani et al. (US 2018/0090373) (hereinafter, “Sharangpani”).
Re: claim 4, Tanaka discloses the memory structure of Claim 1.
Tanaka does not disclose wherein each wordline electrode comprises a wordline electrode conductive material having a seam located therein. 
Sharangpani discloses a wordline electrode (46F in fig. 15D) comprising a wordline electrode conductive material having a seam (46S) located therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wordline electrode conductive material having a seam located therein since seams are commonly formed during a metal fill process as exemplified by Sharangpani.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/26/2021